 



Exhibit 10.1
INTERCONTINENTALEXCHANGE, INC.
2000 STOCK OPTION PLAN
Effective as of November 21, 2005
     1. PURPOSE
     IntercontinentalExchange, Inc. (the “Corporation”) hereby establishes a
stock option plan to be known as the IntercontinentalExchange, Inc. 2000 Stock
Option Plan (the “Plan”). The Plan is intended to attract Employees with
outstanding qualifications to the Corporation and its subsidiaries, and to
retain and reward these Employees of the Corporation, by providing an
opportunity to obtain a proprietary interest in the Corporation.
     2. DEFINITIONS
     The following words and phrases when used in the Plan, unless otherwise
specifically defined or unless the context clearly otherwise requires, shall
have the following respective meanings:
     (a) “Act” shall mean the Securities Act of 1933, as amended from time to
time, and all rules promulgated thereunder.
     (b) “Board” shall mean the board of directors of the Corporation.
     (c) “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, and all regulatory guidance thereunder. A reference to any
particular section of the Code shall be deemed to refer to any successor
provisions thereto.
     (d) “Committee” shall mean the Compensation Committee of the Board. In
addition the Board shall have all the powers of the Committee.
     (e) “Corporation” shall mean IntercontinentalExchange, Inc., a Delaware
corporation.
     (f) “Employee” shall mean an individual who is employed (within the meaning
of Code Section 3401) by the Corporation or its Subsidiaries or is a director of
the Corporation.
     (g) “Exercise Price” shall mean the price per Share of Stock, determined by
the Committee and set forth in the relevant option agreement, at which an Option
may be exercised.
     (h) “Fair Market Value” shall mean the value of one Share of Stock,
determined as follows:
          (1) if the Shares are traded on an exchange, the price at which Shares
were traded at the close of business on the date of valuation;
          (2) if the Shares are traded over-the-counter on the NASDAQ System,
the mean between the bid and asked prices on the System at the close of business
on the date of valuation; and

 



--------------------------------------------------------------------------------



 



          (3) if neither Paragraph (1) nor Paragraph (2) is applicable, the fair
market value as determined by the Committee in its sole and absolute discretion,
in good faith. This determination shall be conclusive and binding on all
persons.
     (i) “Option” shall mean an incentive stock option within the meaning of
Code Section 422(b) or an option that is not an incentive stock option (i.e. a
Nonqualified Stock Option) but not described in Code Section 423(b).
     (j) “Optionee” shall mean an Employee who has been granted an Option.
     (k) “Plan” shall mean this IntercontinentalExchange, Inc. 2000 Stock Option
Plan, as it may be amended from time to time.
     (l) “Purchase Price” shall mean the Exercise Price times the number of
Shares with respect to which an Option is exercised.
     (m) “Rule 16b-3” shall mean Rule 16b-3 under Section 16(b) of the
Securities Act, as amended from time to time, then in effect or any successor
provisions.
     (n) “Securities Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time, and any regulatory guidance promulgated thereunder.
     (o) “Share” shall mean one share of Stock, adjusted under Section 9 of the
Plan (if applicable).
     (p) “Stock” shall mean the common stock, par value $0.01 per Share, of the
Corporation.
     (q) “Subsidiary” shall mean any corporation, other than the Corporation, in
an unbroken chain of corporations beginning with the Corporation if, at the time
of the grant of an Option, each of the corporations, other than the last
corporation in the unbroken chain, owns stock possessing 50 percent or more of
the combined voting power of all classes of stock in one of the other
corporations in such chain.
     3. EFFECTIVE DATE
     The Plan was originally effective June 28, 2000. The changes made by the
November 21, 2005 amendment and restatement are clarifying and therefore are
effective June 28, 2000 except for the changes made to Sections 7(l) and 10,
which are effective September 20, 2004 for options granted on or after
September 20, 2004.
     (a) Prior to July 18, 2001, Sections 1, 2(j), 4 and 5 allowed options to be
granted to independent contractors, Section 2(p) defined Stock as common stock,
and Section 6 allowed options for only 1,000,000 shares (2,841,000 shares after
the stock split) to be granted.
     (b) Prior to December 11, 2001, Section 6 allowed options for only
3,855,000 shares to be granted.

-2-



--------------------------------------------------------------------------------



 



     (c) Prior to April 24, 2002, Section 5 did not allow options to be granted
to directors, and Section 6 allowed options for only 8,635,651 shares to be
granted.
     (d) Prior to September 25, 2003, Section 6 allowed options for only
12,210,651 shares to be granted.
     4. ADMINISTRATION
     The Plan shall be administered and interpreted by the Committee. The
Committee shall from time to time, in its sole and absolute discretion, select
the Employees who are to be granted Options and determine the number of Shares
to be optioned to each Optionee. A Committee member shall in no event
participate in any determination relating to Options held by or to be granted to
such Committee member. The interpretation and construction by the Committee of
any provisions of the Plan or of any Option shall be final and shall be given
the maximum deference permitted under the law. No member of the Committee shall
be liable for any action or determination made in good faith with respect to the
Plan or any Option.
     5. PARTICIPATION
     The Optionees shall be such persons as the Committee selects from the
Corporation’s Employees.
     6. STOCK
     The stock subject to Options granted under the Plan shall be Shares of the
Corporation’s authorized but unissued or reacquired Stock. The aggregate number
of Shares that may be issued upon exercise of Options under the Plan shall not
exceed an aggregate number equal to 5,252,000 The number of Shares subject to
Options outstanding at any time shall not exceed the number of Shares remaining
available for issuance under the Plan. If any outstanding Option for any reason
expires or is terminated, the Shares allocable to the unexercised portion of the
Option may again be made subject to an Option. The limitations established by
this Section 6 shall be subject to adjustment in the manner provided in and upon
the occurrence of an event specified in Section 9.
     7. TERMS AND CONDITIONS OF OPTIONS
     (a) Option Agreements Options shall be evidenced by written option
agreements in such form as the Committee shall from time to time determine.
These agreements shall comply with and be subject to the terms and conditions
set forth below.
     (b) Number of Shares Each Option shall state the number of Shares to which
it pertains and shall provide for the adjustment under Section 9.
     (c) Exercise Price Each option agreement shall state the Exercise Price of
the Options granted thereunder.
     (d) Medium and Time of Payment The Purchase Price shall be paid in such
medium as the Committee shall from time to time determine, in its sole and
absolute discretion. The

-3-



--------------------------------------------------------------------------------



 



applicable option agreement shall provide that the Purchase Price may be paid in
one or more of the following manners:
          (1) in United States dollars upon the exercise of the Option;
          (2) by the surrender of Shares in good form for transfer, owned by the
person exercising the Option at least six months (or shares that are deemed
inactive for purposes of accounting rules so there would be no charge to
earnings) and having a Fair Market Value on the date of exercise equal to the
Purchase Price, or in any combination of cash and Shares, as long as the sum of
the cash so paid and the Fair Market Value of the Shares so surrendered equals
the Purchase Price;
          (3) with a full recourse promissory note executed by the Optionee. The
interest rate and other terms and conditions of this note shall be determined by
the Committee in its sole and absolute discretion. The Committee may require
that the Optionee pledge his or her Shares to the Corporation for the purpose of
securing payment of this note, and the Corporation may retain possession of the
stock certificate(s) representing these Shares in order to perfect its security
interest; or
          (4) such other medium the Committee determines, in its sole and
absolute discretion.
     If the Corporation determines that it should withhold local, state, or
Federal taxes upon the exercise of an Option, as a condition to the exercise the
Optionee may be required to make arrangements satisfactory to the Corporation to
enable it to satisfy these withholding requirements.
     (e) Right of First Refusal Any shares of Stock received pursuant to the
exercise of an Option which are not readily tradeable on an established market
shall be subject to a “right of first refusal.” The right of first refusal shall
provide that, prior to any subsequent transfer, the shares must first be offered
for purchase in writing to the Corporation at the then fair market value. The
price specified in a bona fide written offer from an independent prospective
buyer will be deemed to be the fair market value of such Stock for this purpose.
The Corporation will have a total of thirty (30) business days to exercise the
right of first refusal on the same terms offered by an independent prospective
buyer. The Corporation may assign any right of first refusal it may have,
whether or not then exercisable, to person(s) as may be selected by the
Corporation. The right of first refusal shall terminate upon the effective date
of the Corporation’s initial public offering (IPO).
     (f) Term and Nontransferability of Options Each option agreement shall
state the time or times when all or part of the Option thereunder becomes
exercisable. No Option granted to an Optionee shall be exercisable after the
expiration of ten (10) years from the date it was granted. During the lifetime
of the Optionee, the Option shall be exercisable only by the Optionee and shall
not be assignable or transferable. In the event of the Optionee’s death, the
Option shall not be transferable by the Optionee other than by will or the laws
of descent and distribution.
     (g) Termination of Employment (Except by Death) If an Optionee ceases to be
an Employee for any reason other than his or her death, the Optionee shall have
the right, subject to

-4-



--------------------------------------------------------------------------------



 



the restrictions of Subsection (f), to exercise the Options for at least within
fourteen (14) days after ceasing to be an Employee. At the date of ceasing to be
an Employee, the Optionee’s right to exercise such Option must have accrued
pursuant to the terms of the applicable option agreement and must not have been
previously exercised.
     For this purpose, the employment relationship shall be treated as
continuing intact while the Optionee is on military leave, sick leave, or any
other bona fide leave of absence (to be determined in the sole and absolute
discretion of the Committee).
     (h) Death of Optionee If an Optionee dies while an Employee, or after
ceasing to be an Employee but during the period while he or she could have
exercised the Option under this Section 7, and has not fully exercised the
Option, the Option may be exercised in full, subject to the restrictions of
Subsections (f), at any time within 12 months after the Optionee’s death. The
Option may be exercised solely by the executors or administrators of the
Optionee’s estate or by any person or persons who have acquired the Option
directly from the Optionee by bequest or inheritance. At the date of death, the
Optionee’s right to exercise the Option must have accrued, must not have been
forfeited pursuant to the terms of the applicable option agreement, and must not
have been previously exercised.
     (i) Rights as Stockholder An Optionee, or a transferee of an Optionee,
shall have no rights as a stockholder with respect to any Shares covered by his
or her Option until the date of the issuance of a stock certificate for such
Shares. No adjustment shall be made for dividends (ordinary or extraordinary,
whether in cash, securities, or other property), distributions, or other rights
for which the record date is prior to the date the stock certificate is issued,
except as provided in Section 9.
     (j) Modification, Extension, and Renewal of Options Within the limitations
of the Plan, the Committee may modify, extend, or renew outstanding Options or
accept the cancellation of outstanding Options (to the extent not previously
exercised) for the granting of new Options in substitution therefore. The
foregoing notwithstanding, no modification of an Option shall, without the
consent of the Optionee, alter or impair any rights or obligations under any
Option previously granted.
     (k) Sequential Exercise Unless required by law or by the particular option
agreement, Options may be exercisable with respect to all or any part of the
Shares without regard to the sequence in which options were granted to the
Optionee (under this Plan or otherwise).
     (1) Cancellation and Rescission If an Optionee who has a contract of
employment that defines Optionee’s obligations with respect to competition with
the Corporation violates such obligations, or if an Optionee that has no such
contract either renders services for any organization or business which is or
becomes competitive with the Corporation or engages directly or indirectly in
any organization or business which is or becomes otherwise prejudicial to or in
conflict with the interests of the Corporation, prior to or during a six-month
period after any exercise of an Option, such exercise shall be cancelled and
rescinded. The Committee shall notify the Optionee in writing of any such
cancellation and rescission within two years after such exercise. Within ten
days after receiving such notice from the Committee, the Optionee shall

-5-



--------------------------------------------------------------------------------



 



pay to the Corporation the amount of any gain realized or payment received as a
result of the cancelled and rescinded exercise of the Option.
     (m) Other Provisions The option agreements may contain such other
provisions not inconsistent with the terms of the Plan (including, without
limitation, restrictions upon the exercise of the Option or on a subsequent sale
of the Stock) as the Committee shall deem advisable.
     8. TERM OF PLAN
     Options may be granted pursuant to the Plan until the expiration of the
Plan on June 27, 2010.
     9. RECAPITALIZATIONS
     The number of Shares covered by the Plan as provided in Section 6, the
number of Shares covered by each outstanding Option, and the Exercise Price
shall be proportionately adjusted for any increase or decrease in the number of
issued Shares resulting from a subdivision or consolidation of Shares or the
payment of a stock dividend (but only of Stock) or any other increase or
decrease in the number of issued Shares effected without receipt of
consideration by the Corporation.
     Subject to the provisions of Section 11, if the Corporation is the
surviving corporation in any merger or consolidation, each outstanding Option
shall pertain and apply to the securities to which a holder of the number of
Shares subject to the Option would have been entitled.
     To the extent that the foregoing adjustments relate to securities of the
Corporation, such adjustments shall be made by the Committee, whose
determination shall be conclusive and binding on all persons.
     Except as expressly provided in this Section 9 and Section 11,
     (a) the Optionee shall have no rights by reason of any subdivision or
consolidation of shares of stock of any class, the payment of any stock
dividend, or any other increase or decrease in the number of shares of stock of
any class or by reason of any dissolution, liquidation, merger, consolidation,
or spin-off of assets or stock of another corporation, and
     (b) any issuance by the Corporation of shares of stock of any class, or
securities convertible into shares of stock of any class, shall not affect, and
no adjustment shall be made with respect to, the number or Exercise Price of
Shares subject to an Option.
     The grant of an Option under the Plan shall not affect in any way the right
or power of the Corporation to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure; to merge or
consolidate; or to dissolve, liquidate, sell, or transfer all or any part of its
business or assets.

-6-



--------------------------------------------------------------------------------



 



     10. RESTRICTIONS ON SHARES ACQUIRED
     The Corporation (or a representative of the Corporation’s underwriter(s))
may, in connection with the first underwritten registration of the offering of
any securities of the Corporation, require that Optionee not sell, dispose of,
transfer, make any short sale of, grant any option for the purchase of, or enter
into any hedging or similar transaction with the same economic effect as a sale
with respect to, any Shares or other securities of the Corporation held by
Optionee, for a period of time specified by the underwriter(s) (not to exceed
12 months) following the Corporation’s effective date of registration. Optionee
will execute and deliver such other agreements that are reasonably requested by
the Corporation or the underwriter(s) that are consistent with the foregoing or
that are necessary to give further effect thereto, and the Corporation may
impose stop-transfer instructions with respect to Optionee’s Shares until the
end of such specified period.
     11. SECURITIES LAW REQUIREMENTS
     (a) Legality of Issuance No Shares shall be issued upon the exercise of any
Option unless and until the Corporation has determined that:
          (1) it and the Optionee have taken all actions required to register
the Shares under the Act, or to perfect an exemption from the registration
requirements of the Act or any state or other securities laws;
          (2) any applicable listing requirement of any stock exchange on which
the Common Stock is listed has been satisfied; and
          (3) all other applicable provisions of Federal, state or any other law
have been satisfied.
     Regardless of whether the offering and sale of Shares under the Plan has
been registered under the Act or has been registered or qualified under the
securities laws of any state, the Corporation may impose restrictions upon the
sale, pledge, or other transfer of such Shares (including the placement of
appropriate legends on stock certificates) if, in the judgment of the
Corporation and its counsel, restrictions are necessary or desirable in order to
achieve compliance with the provisions of the Act, the securities laws of any
state, or any other law. If the sale of Shares under the Plan is not registered
under the Act but an exemption is available that requires an investment
representation or other representation, each Optionee shall be required to
represent that the Shares are being acquired for investment, and not with a view
to sale or distribution, and to make any other representations as are deemed
necessary or appropriate by the Corporation and its counsel. Stock certificates
evidencing Shares acquired under the Plan pursuant to an unregistered
transaction shall bear the following restrictive legend and any other
restrictive legends as are required or deemed advisable under the provisions of
any applicable law:
THE SALE OF THE SECURITIES REPRESENTED HEREBY HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (“ACT”). ANY TRANSFER OF SUCH SECURITIES WILL
BE INVALID UNLESS A REGISTRATION STATEMENT UNDER THE ACT IS IN EFFECT AS TO SUCH
TRANSFER OR IN THE OPINION OF COUNSEL

-7-



--------------------------------------------------------------------------------



 



FOR THE ISSUER SUCH REGISTRATION IS UNNECESSARY IN ORDER FOR SUCH TRANSFER TO
COMPLY WITH THE ACT.
     Any determination by the Corporation and its counsel in connection with any
of the matters set forth in this Section 11 shall be conclusive and binding on
all persons.
     (b) Registration or Qualification of Securities The Corporation may, but
shall not be obligated to, register or qualify the sale of Shares under the Act
or any other applicable law. The Corporation shall not be obligated to take any
affirmative action to cause the sale of Shares under the Plan to comply with any
law.
     (c) Exchange of Certificates If, in the opinion of the Corporation and its
counsel, any legend placed on a stock certificate representing shares sold under
the Plan is no longer required, the holder of the certificate shall be entitled
to exchange the certificate for a certificate representing the same number of
Shares but lacking the legend.
     12. AMENDMENT OF THE PLAN
     The Board may from time to time, with respect to any Shares at the time not
subject to Options, suspend, discontinue, or terminate the Plan or revise or
amend it in any respect whatsoever, except that, without the approval of the
Corporation’s stockholders, no such revision or amendment shall:
     (a) increase the number of Shares subject to the Plan;
     (b) change the designation in Section 5 with respect to the classes of
persons eligible to receive Options; or
     (c) amend this Section 12 to defeat its purpose.
     Additionally, stockholder approval shall be required for any other
amendment if any other requirements of Rule 16b-3b require stockholder approval
to amend. No amendment may materially adversely affect a previously granted
Option without the consent of the Optionee.
     13. APPLICATION OF FUNDS
     The proceeds received by the Corporation from the sale of Stock pursuant to
the exercise of an Option shall be used for general corporate purposes.
     14. APPROVAL OF STOCKHOLDERS
     The Plan shall be subject to approval by the affirmative vote of the
holders of a majority of the outstanding Shares present and entitled to vote,
and in no event later than June 27, 2001. Prior to such approval, Options may be
granted but shall not be exercisable. Any amendment shall also be subject to
approval by the Corporation’s stockholders to the extent required by Section 12.

-8-



--------------------------------------------------------------------------------



 



     15. NUMBER AND GENDER
     The masculine, feminine, and neuter, wherever used in the Plan or in any
option agreement, shall refer to either the masculine, feminine, or neuter; and,
unless the context otherwise requires, the singular shall include the plural and
the plural the singular.
     16. LEGENDS
     The Corporation reserves the right to cause appropriate legends to be
imprinted on the certificates representing shares of Stock to reflect all
restrictions and limitations referred to in this Plan.
     17. GOVERNING LAW
     The laws of the State of Georgia (without regard to conflict of laws
provisions) shall govern all matters relating to this Plan, except to the extent
superseded by Federal law.

-9-